Appeal from the United States Circuit Court of Appeals for the Eighth Circuit. Argued April 27, 28, 1904. decided May 16, 1904, Per Curiam. Dismissed for the want of jurisdiction on the authority of Arbuckle v. Blackburn, 191 U. S. 405; Continental National Bank v. Buford, 191 U. S. 119; Tennessee v. Bank, 152 U. S. 454; Ansbro v. United States, 159 U. S. 695; Colorado Company v. Turck, 150 U. S. 138. Mr. Edmund Harvey Smalley for appellants. Mr. Edward Cunningham, Jr., and Mr. Edward C. Eliot for appellees.